DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Measurement unit in claims 1 and 5 - foot pressure sensors (para [0018]);
Pressure sensing unit in claims 1 and 5 – long strip shaped pressure sensor (para [0020]);
Output unit in claims 1 and 5 – relay device (para [0018]);
Information provision unit in claim 5 – a determination table (para [0037) and a load information table (para [0038]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-7 are all within at least one of the four categories.
The independent claims recite:
determining an indicator of running stability based on a fluctuation in foot sole pressure when the subject is running on the basis of the data of the pressure; and 
providing load information in accordance with an ability of the subject according to the determined indicator. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of determining and providing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding dependent claim 6, the dependent claim is directed to 1) a step that is also abstract (the predetermined calculation) and 2) additional data output that is well-understood, routine and previously known to the industry (display information).  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 5-7 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining and providing merely invoke a computer as a tool.
The data-gathering step (measuring pressure) and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining and providing. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide load information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining and providing. The claims do not apply the obtained load information to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: central processing unit (information provision unit), measurement unit, and output unit.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background in the specification; and
the non-patent literature of record in the application.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0092169 A1 to Kaiser et al (previously cited; hereinafter “Kaiser”) in view of JP 2005-156531 A to Takayoshi et al (cited by Applicant; hereinafter “Takayoshi”).
	As to claim 1, Kaiser teaches a foot sole pressure measurement instrument (insole with sensors 15,19,23, Fig. 1), comprising: a measurement unit (pressure sensors 15, 17, Fig. 1) which is configured to be installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1), and 
an output unit configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4-5).
	Kaiser does not teach a shape of the pressure- sensing unit being a strip with different aspect ratios; wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject.  Takayoshi teaches a shape of the pressure- sensing unit (15, 17) being a strip with different aspect ratios (Figs. 1-6 illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject (Figs 1-6 illustrate a pressure sensing unit having size and shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make it capable of being disposed as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.



Regarding claim 5, Kaiser discloses an information provision device (mobile system), comprising:
a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15, 17 Fig. 1) which is configured to be installed on a foot sole part of a subject so as to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1), and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit”, [0022], lines 4- 5); and
an information provision unit (processing unit 45, Fig. 2) configured to determine an indicator (fall risk indication, Fig. 4) of running stability (motive instability) based on a fluctuation in foot sole pressure (center of pressure variation, Fig. 5 and [0027], lines 1- 6) when the subject is running on the basis of the data of the pressure measured by the foot sole pressure measurement instrument (see at least abstract), and to provide load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification unit 44 provides to the user that he/she might in a condition of instability based on fall risk indication [0023]).
	Kaiser does not teach a shape of the pressure- sensing unit being a strip with different aspect ratios; wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject.  Takayoshi teaches a shape of the pressure- sensing unit (15, 17) being a strip with different aspect ratios (Figs. 1-6 illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit 

Regarding claim 6, Kaiser further discloses a calculation unit (variation calculation 93 within processing unit 45, Figs. 2&4) configured to perform a predetermined calculation (center of pressure variation, Fig. 5) on the basis of the data of the pressure by the foot sole pressure measurement instrument (para [0027]); and
a display unit (Presentation GUI 51, Fig. 2) configured to display information based on a result of the calculation performed by the calculation unit (“displaying activity on the graphical user interface 51”, [0023], lines 1-9; as shown in Fig. 2, presentation GUI 51 is connected to processing unit 45).

Regarding claim 7, Kaiser discloses an information provision method (a method for determining the motive instability of an individual, see at least abstract), comprising:
measuring a data of a pressure by a foot sole pressure measurement instrument (insole with sensors, Fig. 1) including a measurement unit (pressure sensors 15, 17 Fig. 1) which is configured to be installed on a foot sole part of a subject so is to measure a pressure applied to the foot sole part of the subject by a pressure-sensing unit configured to sense a pressure contact (“pressure sensor placement for a specific individual collects foot pressure data, [0010], line 1); and
an output unit (local preprocessing 27, 29, Figs. 1-2) configured to output data of the measured pressure (“sensor data collected by the local processing units 27, 29 at the shoe, are transferred to a personalized device or other analysis unit’, [0022], lines 4- 5); and

providing load information (notification is provided when abnormality is detected, [0023], lines 9-13) in accordance with an ability of the subject according to the determined indicator (a notification unit 44 provides to the user that he/she might in a condition of instability based on fall risk indication [0023]).
	Kaiser does not teach a shape of the pressure- sensing unit being a strip with different aspect ratios; wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject.  Takayoshi teaches a shape of the pressure- sensing unit (15, 17) being a strip with different aspect ratios (Figs. 1-6 illustrate a strip with ratios of height, length and width being different); wherein the pressure-sensing unit is configured to be disposed along a longitudinal direction of a bone of at least one of a big toe ball and a little toe ball of the foot sole part of the subject (Figs 1-6 illustrate a pressure sensing unit having size and shape that is configured to be disposed as claimed; the characteristics of the pressure sensing unit make it capable of being disposed as claimed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensing unit of Takayoshi with the measurement unit of Kaiser to provide a low-profile contour in the shoe. Alternatively, Takayoshi’s pressure-sensing unit merely requires a simple substitution with no change in Kaiser’s function.
Response to Arguments
Applicant's arguments filed September 21, 2021 with respect to the rejection of claims 5-7 under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues that “claim 5 recites a particular type of foot sole pressure measurement instrument” and therefore is not directed to a mental process.  Examiner respectfully disagrees.  Applicant conflates the abstract idea with those elements in addition to the abstract idea (i.e. the additional elements).  According to the text of claim 5, the pressure measure instrument comprises additional elements (measurement unit and output unit) for receiving and outputting data and a processor for performing the steps of the abstract idea.  The steps .
Applicant further argues that there is an improvement to technology.  Examiner respectfully disagrees.  The data that is processed according to the steps of the abstract idea are not applied to the processor or sensors.  Rather, the data is merely output.  The sensors perform the same with or without the abstract idea.  Therefore, it cannot be said that the sensors are improved.  See MPEP 2106.05(a).
Applicant argues that “Takayoshi, however, does not discloses that the pressure-sensing unit is disposed at the bone of a big toe ball or a little toe ball of the foot sole part of the subject.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the pressure-sensing unit is disposed at the bone of a big toe ball or a little toe ball of the foot sole”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely require a sensor that “is configured to be disposed ….”  The claims do not require a sensor in a sole/shoe that is actually disposed in a location at the bone of a big toe ball or a little toe ball of the foot sole part of the subject.  Rather, the claims only require a sensor that has structure for such a placement.  Takayoshi discloses a sensor having structural characteristics for placement at the bone of a big toe ball or a little toe ball of the foot sole part of the subject.  Thus, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791